QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 12/29/2020, with respect to claims 1-21, have been fully considered and are persuasive. The rejection of 10/5/2020 has been withdrawn.

Claim Objections
Claims 1, 3-5, 8, 10-12, 15, 17, and 18 are objected to because of the following informalities:
Claim 1, line 12, the phrase “blocked wherein” should be amended to “blocked, wherein” for grammatical reasons;
Claim 3, line 4, the word “PCRF” should be amended to “(PCRF)” for grammatical reasons;
Claim 3, lines 5 and 6, the phrase “a preconfigured page insertion policy preconfigured” should be amended to “a preconfigured page insertion policy” for grammatical reasons;
Claim 4, line 2, the word “HTTP” should be amended to “(HTTP)” for grammatical reasons;
Claim 5, line 6, the phrase “a   link” should be amended to “a link” for grammatical reasons;

Claim 10, line 3, the word “PCRF” should be amended to “(PCRF)” for grammatical reasons;
Claim 11, line 2, the word “HTTP” should be amended to “(HTTP)” for grammatical reasons;
Claim 12, line 8, the phrase “released   in” should be amended to “released in” for grammatical reasons;
Claim 15, line 14, the phrase “blocked wherein” should be amended to “blocked, wherein” for grammatical reasons;
Claim 17, line 3, the word “PCRF” should be amended to “(PCRF)” for grammatical reasons;
Claim 17, lines 4 and 5, the phrase “a preconfigured page insertion policy preconfigured” should be amended to “a preconfigured page insertion policy” for grammatical reasons;
Claim 18, line 2, the word “HTTP” should be amended to “(HTTP)” for grammatical reasons.
	Appropriate correction is required.

Conclusion
This application is in condition for allowance except for the following formal matters: the claim objections discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244.  The examiner can normally be reached on Mon-Fri: 7:00 AM to 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Brian Whipple/
Primary Examiner
Art Unit 2454
2/16/2021